OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS

               OFFI<5fo£.°Bl38?r®^L ST£TION:                  s I?.S! Postage» pitney bowes
               STATE OF TEXAS            °
               PENALTY FOR                                      X
                                                               ZIP 78701
               PRIVATE USE                                     02 1W
                                                               0QO1401623AUG 20. 2015
 8/17/2015                                                  COAMp. 07-13-00286-CR
 VIDALES, SAMMY              Trm\N5p0j^36f5?79                  *fjk        PD-0705-15
 The Appellant's Petition for Discretionary Review ""        'his £M\ been filed. [The
 Court requires ten copies of this McumenMogbe                  s office within three (3)
 days pursuant to Rule 9.3(b
 petition.]




                                                                              f
43B   79S.Oi